TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00070-CV


Destry W. Kittman, Glendee Kittman and Martha S. Kittman, Appellants

v.

W. Shane Kittman, Donald E. Arnold and Gwen B. Arnold, Appellees




FROM THE DISTRICT COURT OF BURNETT COUNTY, 33RD JUDICIAL DISTRICT
NO. 36643, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

 On May 18, 2012, appellants Destry W. Kittman, Glendee Kittman, and Martha S.
Kittman filed an unopposed motion to abate this appeal pending the district court's preparation of
findings of facts and conclusions of law that appellants assert are required and now overdue.  We
granted appellants' motion, abated the appeal, and remanded this cause to the district court with
instructions that the court prepare any findings of fact and conclusions of law required by the
Texas Rules of Civil Procedure.  We further instructed appellants to file either a motion to reinstate
the appeal or a report advising us of the status of the appeal by no later than August 6, 2012.
		Appellants filed a status report requesting that we continue to abate the appeal
until the district court issues findings of fact and conclusions of law.  We will continue to abate
the appeal.  We further instruct appellants to file either a motion to reinstate the appeal or a report
advising us of the status of the appeal by no later than October 8, 2012.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Abated
Filed:   August 9, 2012